NUMBER 13-09-00041-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE ARLEN RAY TENBERG



On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Justices Rodriguez, Garza, and Vela

Per Curiam Memorandum Opinion (1)


 Relator, Arlen Ray Tenberg, pro se, filed a petition for writ of mandamus in the
above cause on January 23, 2009. (2)
    The Court, having examined and fully considered the
petition for writ of mandamus, is of the opinion that relator has not shown himself entitled
to the relief sought.  Accordingly, the petition for writ of mandamus is  DENIED.  See Tex.
R. App. P. 52.8(a). 
 


								PER CURIAM

Do not publish.  See Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and filed
this 30th day of January, 2009.
 

 










1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).
2.  Relator also filed a "motion for leave" to file this petition for writ of mandamus.  We dismiss relator's
motion for leave to file the petition for writ of mandamus as moot because the Texas Rules of Appellate
Procedure no longer require the relator to file a motion for leave in an original proceeding.  See generally Tex.
R. App. P. 52 & cmt.